Citation Nr: 0939955	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-27 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1946 to 
November 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In September 2008, the Veteran requested a Board hearing in 
connection with his appeal.  See 38 C.F.R. § 20.704(b) 
(2009).  Before the hearing was held, however, the Veteran 
informed the RO in August 2009 that he no longer wished to 
have a hearing before the Board.  Accordingly, the Board will 
treat his request for hearing as withdrawn.  38 C.F.R. § 
20.704(d) (2009).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss was not demonstrated in service or 
within one year of separation from service; current hearing 
loss is not attributable to military service.


CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through an April 2007 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the Veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the Veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the April 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO also notified 
the Veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned April 2007 
letter.  Further, the Veteran was provided notice regarding 
an award of an effective date or rating criteria in the April 
2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Nothing about the evidence or any response to 
the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, all 
available service treatment records have been associated with 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  The RO has 
sought records of the Veteran's remaining service treatment 
records, but has been unable to procure any additional 
records from the Veteran's time on active duty.  The Board 
notes that the record is replete with documentation of the 
RO's efforts to obtain the Veteran's records from the 
National Records Processing Center in St. Louis, Missouri.  
All attempts have been unsuccessful, a fact of which the 
Veteran was notified in a July 2007 letter.  The RO has 
entered a formal finding of unavailability in July 2007, 
pursuant to 38 C.F.R. § 3.159(e) (2009).  The Veteran has 
also been notified, most recently in a July 2007 letter from 
the RO, that he is ultimately responsible for procuring the 
records and that his claim would be decided based on the 
evidence of record if the service treatment records were 
unavailable.  The Veteran has also been notified of 
alternative sources of service treatment records or other 
medical evidence.  As will be discussed below, however, in 
opining that there is no etiological relationship between the 
Veteran's claimed in-service acoustic trauma and his current 
bilateral hearing loss, the Veteran's May 2007 medical 
examiner accepted the Veteran's report of acoustic trauma and 
considered the in-service noise exposure in reaching his 
conclusion that the Veteran's currently diagnosed bilateral 
hearing loss is not related to his time on active duty, 
including any acoustic trauma to which he may have been 
exposed during service.  

The Veteran has undergone private audiological evaluation, 
report of which has been associated with the file.  The 
Veteran was also provided a VA medical examination in May 
2007; report of that examination has been associated with the 
claims file.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, the Board finds that the VA opinion obtained in this 
case is adequate, as it is predicated on both physical and 
audiological examination as well as consideration of the 
available medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, to include 
the Veteran's November 1949 separation medical examination 
and a private audiological evaluation conducted in April 
2007, as well as the statements given by the Veteran at the 
time of the VA examination, and provides a complete rationale 
for the opinion stated.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the claim on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran and his representative have both 
submitted written argument.  Otherwise, neither the Veteran 
nor his representative has alleged that there are any 
outstanding records probative of the claim on appeal that 
need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Board is not required to discuss all of the evidence of 
record.  Rather, it must provide only the reasons for its 
rejection of any material evidence favorable to the Veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review ... the entire 
evidence of record" is not a requirement that the 
adjudicator "analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2009).  Moreover, the absence of 
evidence of hearing loss in service is not a bar to service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).

Relevant medical evidence consists of the Veteran's available 
service treatment records as well as a private audiological 
examination conducted in April 2007 and a VA examination 
conducted in May 2007.  The available service treatment 
records consist of the Veteran's separation report of medical 
examination conducted in November 1949.  At that examination, 
no audiogram was conducted, but the Veteran was found to have 
15/15 hearing on the whisper voice test.

The Veteran obtained a private audiological examination in 
April 2007.  At that time, he complained of gradual worsening 
of hearing acuity, which he attributed to noise exposure 
during service.  The examiner conducted an audiological 
evaluation of the Veteran; however, report from that 
examination provides neither interpretation of the findings 
as a level of decibel loss at the tested frequencies nor 
opinion as to the etiology of the Veteran's hearing loss.  
The Board notes that it cannot substitute its own medical 
opinion for those of qualified medical professionals. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Nevertheless, the audiogram submitted from the April 2007 
examination appears appear to show decreased hearing acuity 
in higher frequencies, and the examiner provided a diagnosis 
of bilateral sensorineural hearing loss.   

At the Veteran's May 2007 VA examination, the Veteran 
reported having difficulty hearing, especially with his 
grandchildren.  He reported that he was exposed to acoustic 
trauma while working in vehicle maintenance in the military, 
to which he attributed his bilateral hearing loss.  He 
further reported having post-service noise exposure with his 
recreational woodworking shop and with exposure to power 
tools and lawn mowers while working around the house, for 
which he has not used ear protection.  

Audiological evaluation conducted at the May 2007 VA 
examination found that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
50
55
LEFT
30
30
50
50
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear, 
based on Maryland CNC testing.  The examiner diagnosed the 
Veteran with bilateral sensorineural hearing loss.  He opined 
that, even conceding the Veteran's in-service exposure to 
acoustic trauma, the Veteran's current bilateral hearing loss 
was not as likely as not related to the Veteran's service, 
reasoning that the Veteran's post-service noise exposure has 
been "considerable," including his woodworking and power 
tools.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim.  The Board concedes that VA examination 
confirms that the Veteran currently suffers from bilateral 
hearing loss.  The Board concludes, however, that the greater 
weight of the evidence is against the claim.  Here, even 
conceding the Veteran's exposure to noise while in service, 
the VA examiner found no link between any current disability 
and military service.  Additionally, there is no evidence 
suggesting that sensorineural hearing loss became manifest to 
a compensable degree within a year of the Veteran's 
separation from qualifying military service.  38 C.F.R. 
§§ 3.307, 3.309.  Noting that the Veteran was exposed to 
significant acoustic trauma following service, the May 2007 
VA audiologist gave as his medical opinion that it was not at 
least as likely as not that any current bilateral hearing 
loss was related to the Veteran's military service.  

Furthermore, the Board finds persuasive the absence of 
medical evidence to support a finding of a nexus between the 
Veteran's service and his current bilateral hearing loss.  In 
that connection, the Board notes that the medical opinion 
submitted by the May 2007 VA examiner attributes the 
Veteran's current bilateral hearing loss to his 
"considerable" post-service noise exposure.  Further, the 
Veteran's private audiological examiner, although 
acknowledging the Veteran's exposure to in-service acoustic 
trauma, did not establish any etiological link between the 
Veteran's time in service and his current bilateral hearing 
loss.  There is simply no medical evidence in the record 
supporting a finding of an etiological relationship between 
the Veteran's time in service, including his exposure to 
acoustic trauma, and his current bilateral hearing loss.

The Board notes that the Veteran has stated in multiple 
submissions to VA that he suffered acoustic trauma while in 
service and this his current hearing loss was caused by the 
in-service noise exposure.  In this regard, the Board notes, 
first, that it does not question that the Veteran was exposed 
to acoustic trauma in service.  Nor does the Board question 
that he presently suffers from bilateral hearing loss.  
However, in order for the Veteran's claim to be granted, the 
record must contain persuasive medical evidence linking the 
present disorder to service.  Here, the medical evidence does 
not lead to a conclusion of service connection.  The Board 
has considered the Veteran's contention that his claimed 
hearing loss resulted from his time in service, and 
particularly to the acoustic trauma to which he was exposed 
while on active duty.  The Veteran, however, has not 
demonstrated that he has any medical expertise to make such 
an opinion.  The Board notes that although the Veteran is 
competent to report symptoms, he does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of his disability.  As a 
layperson without the appropriate medical training and 
expertise, the Veteran is simply not competent to provide a 
probative opinion on a medical matter, such as whether there 
exists a medical nexus between any current disability and 
service.  See Bostain, 11 Vet. App. at 127, citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


